DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 31 and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zacho (Pub no: US 2010/0211810 A1)
Regarding Claim 1 Zacho discloses: 
A computer-implemented method for power management comprising: [Abstract, Claim 1] 
determining a power capacity within a datacenter; [[0043] continuously or periodically monitors information about one or more datacenter. determining an operational status, range, power use, estimated future power use, power draw, and tolerance of data centers as a whole]  
evaluating an outage time duration requirement for the power capacity that was determined; [providing an overview of data center during operation, and during planned events such as routine maintenance, or unplanned events such as power outages or other unplanned disruptions (see paragraph [0049]);]
evaluating a hold time duration requirement for the power capacity; evaluating a number of occurrences of power outage allowed for the power capacity; [estimating power distribution to data center components or associated devices at specified time periods (see paragraph [0065]); and 
determining the estimated power distribution from uninterruptable power supply to a plurality of servers and at least one virtual server m one or more data centers (see paragraph [0064]).]
 [a data center controller (310) may evaluate information regarding changes in server capacity to provide instructions on where to locate a virtual server, and the factors considered by the data center controller (310) include power server actual, estimated, and potential usage, power grid outages, maintenance, environmental changes, local time, availability of on -site staff, or increasing or decreasing utilization of data center (see paragraph [0055]; and figure 3)).]
Claims 31 and 32 are having similar limitations to that of the method of claim 1. Accordingly, claims 31 and 32 is rejected under a similar rational as that of claim 1 above. 
Regarding Claim 7 Zacho discloses: the power capacity provides for modifying a workload operation after a specified time period.  [0064]
Regarding Claim 8 Zacho discloses: the workload is a virtual machine.  [0064]
Regarding Claim 9 Zacho discloses: the power capacity provides for on- demand power capacity under specific conditions. [server parameter may be based on estimated parameters of future server operation, for example a server or its associated rack may be operating at certain percentage of its available power capacity and the server parameter may include the estimated server power capacity, wherein in the one embodiment, the server parameter includes a measured, simulated or estimated temperature of the server. [0087]] 
Regarding Claim 10 Zacho discloses: the modifying enables support for varied application usage within the datacenter.  [Estimated parameter of the virtual server includes an estimated amount of power to execute an application at the virtual server (see claim 16)]
Regarding Claim 11 Zacho discloses: the varied application usage is enabled at a service level agreement per application level.  [Operations may be performed on a client-server or multi-tier system; and sufficient levels of redundancy and reliability are provided (see paragraphs [0084], [0130])]
Regarding Claim 12 Zacho discloses: the modifying allows for modifying a virtual machine operation after a specified time period.  [(Determining estimated power distribution from uninterruptable power supply to a plurality of servers and at least one virtual server in one or more data centers (see paragraph [0064]))]
Regarding Claim 13 Zacho discloses: the modifying includes moving, rescheduling, or powering off the virtual machine.  [(reactivating, responsive to the estimated future power requirement, at least a portion of the uninterruptable power supply from a shutdown mode (see claim 11)]
Regarding Claim 28 Zacho discloses: the determining includes distribution capacity within the datacenter. [(determining the operational status, range, power use, estimated future power use, power draw, and tolerance of data centers as a whole (see paragraph [0043])] 
Regarding Claim 29 Zacho discloses: the determining includes rack-level granularity.  [determining or specifying the average rack power or peak to average rack ratio for each zone (see paragraph [0081 ])].
Regarding Claim 30 Zacho discloses: the calculating includes peak shaving.  [0081]
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Zacho (Pub no: US 2010/0211810 A1) 
Regarding claim 2 Zacho discloses the claimed invention except “modifying provides for a dynamic tiering of power within the datacenter”. It would have been an obvious matter of design choice to use provide dynamic tiering of power within the datacenter since applicant has not disclosed that providing dynamic tiering of power within the datacenter solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the system as cited by the reference.  In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
Regarding claim 3 Zacho discloses the claimed invention except “the dynamic tiering includes a variable service level agreement for power within the datacenter”. It would have been an obvious matter of design choice to includes a variable service level agreement for power within the datacenter in the dynamic tiering since applicant has not disclosed that including a variable service level agreement for power within the datacenter in the dynamic tiering  solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the system as cited by the reference.  In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
Claims 6, 21 and 23-230 and 15-17 are rejected. Subject matter of the claims are well known in the art, which a skilled person would consider applying when designing a system.  Since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282
Claims 4-5and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Zacho (Pub no: US 2010/0211810 A1) in view of James et al. (Pub NO.: US 2010/0256959)
Regarding Claim 4 Zacho does not teach the variable service level agreement enables iN redundancy to 2N redundancy.  
However, James teaches teach the variable service level agreement enables iN redundancy to 2N redundancy. [[0068] have same or better redundancy] 
Therefore, it would have been obvious to one of the ordinary skilled in the art to which this invention pertains before the effective filing date of the invention to use same or better redundancy as taught by James in Zacho’s system in order to improve system performance.
Regarding Claim 5 Zacho discloses: the enabling provides incremental redundancy between iN redundancy and 2N redundancy.  [[0068] have same or better redundancy] 
Regarding Claim 14 Zacho discloses: the power capacity includes a redundant power capacity value. [[0068] have same or better redundancy]  
Regarding Claim 15 Zacho discloses: the power capacity includes a set of granular power capacity values.  [[0068] have same or better redundancy] 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAHID CHOUDHURY whose telephone number is (571)270-5153.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZAHID CHOUDHURY/Primary Examiner, Art Unit 2186